This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RENE MUÑOZ,

 3          Petitioner-Appellant,

 4 v.                                                                                   No. 35,364

 5 ELIZABETH MUÑOZ,

 6          Respondent-Appellee.

 7 STATE OF NEW MEXICO ex rel.
 8 HUMAN SERVICES DEPARTMENT,

 9          Intervenor.


10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 Darren M. Kugler, District Judge

12 Rene Muñoz
13 Las Cruces, NM

14 Pro se Appellant

15 Elizabeth Muñoz
16 Las Cruces, NM

17 Pro se Appellee

18 Anthony C. Porter
 1 New Mexico HSD Child Support Enforcement Division
 2 Las Cruces, NM

 3 for Intervenor

 4                             MEMORANDUM OPINION

 5 BUSTAMANTE, Judge.

 6   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

 7 disposition. No memorandum opposing summary reversal has been filed, and the time

 8 for doing so has expired.

 9   {2}   Reversed.

10   {3}   IT IS SO ORDERED.

11

12                                    _______________________________________
13                                    MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:


15
16 MICHAEL E. VIGIL, Chief Judge


17
18 J. MILES HANISEE, Judge




                                              2